Citation Nr: 0618643	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  01-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for the 
veteran's right knee internal derangement with lateral 
instability, currently evaluated as 30 percent disabling.

2. Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative arthritis, currently 
evaluated as 10 percent disabling.

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability.



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from June 1945 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of a total rating for compensation purposes based 
on individual unemployability addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The right knee internal derangement with lateral 
instability is not currently productive of instability, and 
the veteran is in receipt of the maximum schedular evaluation 
for the disability.

2.  The right knee degenerative arthritis is not productive 
of flexion of a leg limited to 30 degrees or extension of a 
leg limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right knee internal derangement with lateral instability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
right knee degenerative arthritis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Disability Evaluation for the Veteran's 
Right Knee Internal Derangement with Lateral Instability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.   

A 30 percent disability evaluation has been assigned pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257, for the service 
connected right knee internal derangement with lateral 
instability. Severe recurrent subluxation or lateral 
instability warrants a 30 percent rating under Diagnostic 
Code 5257, and there is no higher disability evaluation 
available.

Private and VA clinical records from 2000 and 2001 show the 
veteran's complaints of giving way of the right knee. In June 
2001, VA physical examination findings revealed lateral 
instability of the right knee.  

The veteran most recently underwent a VA examination in June 
2004, at which time he reported difficulty standing, walking, 
and carrying objects.  On examination, it was reported that 
there was no fluid or instability of the right knee joint.  
The examiner remarked that the veteran did not have 
instability of the right knee as suggested in literature that 
accompanied him.  

Analysis

The veteran asserts that his right knee internal derangement 
with lateral instability is more disabling than the current 
30 percent disability evaluation indicates.  

The most recent medical examination of the right knee 
revealed there was no instability of the knee.  Further, the 
current 30 percent disability evaluation is the maximum 
evaluation assignable under Diagnostic Code 5257. A higher 
disability evaluation for the veteran's right knee internal 
derangement with lateral instability, is not available under 
that code.  All other diagnostic codes pertinent to the knee 
are not applicable to the service connected right knee 
internal derangement with lateral instability as the evidence 
has never shown that the veteran's knee is ankylosed.  See 
Diagnostic Codes 5256, 5258-63.  Accordingly, the Board finds 
that the veteran's disability picture does not approximate 
the criteria necessary for a higher disability evaluation.  
38 C.F.R. §  4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005). Inasmuch as Diagnostic Code 5257 is not based on 
limitation of motion, the provisions of 38 C.F.R. § 4.40, 
4.45 and 4.59 do not apply when rating the knee for 
instability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  It must be concluded then that the 
right knee disability is not currently productive of 
instability, and the veteran is in receipt of the maximum 
schedular evaluation for right knee internal derangement with 
lateral instability. 

The weight of the evidence is against the veteran's claim, 
and a rating in excess of 30 percent for right knee internal 
derangement with lateral instability is not warranted.  

II.  An Increased Disability Evaluation for the Veteran's 
Right Knee Degenerative Arthritis

The right knee degenerative arthritis is currently rated by 
analogy to arthritis due to trauma under Diagnostic Code 5010 
and assigned a separate 10 percent rating.  Under 38 C.F.R. § 
4.71a,  Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis) established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved (DC 5200 etc). When however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited 30 degrees warrants a 20 
percent evaluation. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of 
extension of leg), extension limited to 15 degrees warrants a 
20 percent evaluation. 

Pursuant to 38 C.F.R. § 4.71a, Plate II, normal flexion of 
the knee is 140 degrees and normal extension of the knee is 
zero degrees.

VA and private medial examination records reveal the 
veteran's complaints of worsening right knee pain with 
difficulty walking.  X-ray evidence of degenerative joint 
disease of the right knee was reported.  Physical examination 
findings revealed crepitus, varus deformity, and some 
limitation of motion of the right knee, more so in flexion of 
the knee.

At the VA orthopedic examination in June 2004, the veteran's 
complaints and symptoms attributable to his right knee 
disability were reported.  The physical examination revealed 
that range of motion of the right knee was from 0 to 145 
degrees without pain. There was no right quadriceps weakness.  
Subpatellar crepitus was reported bilaterally, without pain.  
It was indicated that repeat motion of the right knee did not 
cause pain. The diagnosis was degenerative arthritis of the 
right knee. It was commented that when questioned about pain 
on motion, the veteran stated that he did not have pain on 
motion, but he had pain on weight bearing and had difficulty 
ambulating due to pain. The examiner stated that he was 
unable to portray in terms of degree of additional range of 
motion loss or ankylosis since he was unable to elicit pain.  

Analysis

The veteran contends that his right knee degenerative 
arthritis is more disabling than the current10 percent 
disability indicates.  

The recent medical evidence shows that the veteran continues 
with right knee pain complaints and symptoms. The most recent 
medical examination shows that range of motion of the right 
knee was essentially normal. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The most recent medical record does 
not reveal findings that show flexion of a leg limited 30 
degrees or extension of a leg limited to 15 degrees.  
Limitation of flexion or extension to these planes is 
required for an increased rating.  The Board finds no 
provision upon which to assign a higher rating under any code 
applicable to the veteran's condition.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors. DeLuca, supra. At the most 
recent VA medical examination, it was reported that pain on 
motion could not be elicited.  There was also no atrophy or 
weakness of his right quadriceps and there was no fluid in 
the knee joint.  When questioned about this lack of pain 
reported on range of motion testing of the joint, the veteran 
clarified that there was no pain on motion but there was pain 
with any weight bearing and that he has difficulty ambulating 
because of it.  The veteran's current 10 percent rating 
compensates him for this loss of function.  Based upon his 
range of motion studies alone, he would not warrant the 10 
percent currently in effect.  The medical evidence does not 
reflect objective evidence of pain greater than that 
contemplated by the current 10 percent rating. Thus, 38 
C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
rating higher than the current 10 percent in effect.

The weight of the evidence is against the veteran's claim, 
and an increased disability evaluation for the veteran's 
right knee degenerative arthritis is not warranted.  

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated just subsequent to 
promulgation of laws contemplating notification and 
assistance to veterans. VA sent letters notifying the veteran 
of the evidence necessary to establish his claims on appeal 
in January and November 2004, July 2005, and in March 2006.  
The veteran has been informed of what he was expected to 
provide and what VA would obtain on his behalf, and asked him 
to provide VA with any evidence he may have pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims.  The duty to assist contemplates that VA will 
help the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements concerning his service 
connected disabilities. VA has attempted to obtain all 
records identified by the veteran. Some medical information 
provided by the veteran has not been specified. Also it has 
been reported by the Social Security Administration that the 
veteran's records from that agency have been destroyed and 
are not available. The veteran has also been afforded VA 
medical examinations to evaluate his service-connected right 
knee disabilities.  As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

  
ORDER

Entitlement to an increased disability evaluation for the 
veteran's right knee internal derangement with lateral 
instability is denied.

Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative arthritis is denied.



REMAND

The appeal for a total rating for compensation purposes based 
on individual unemployability remains before the Board. The 
veteran's service connected disabilities are right knee 
internal derangement with lateral instability evaluated as 30 
percent disabling, and right knee degenerative arthritis 
evaluated as 10 percent disabling, with a combined total 
disability evaluation of 40 percent.  

Among the development requested in the March 2004 Board 
remand was that the veteran be afforded a VA medical 
examination of the right knee. The examiner was requested to 
express an opinion as to the impact of the veteran's right 
knee disabilities upon his vocational pursuits.  The VA 
orthopedic examination that was performed in June 2004 did 
not include the requested medical opinion regarding the 
veteran's knee disabilities and his employability.     

Compliance with the Board's remand instructions did not 
occur.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.

Accordingly, this case is REMANDED for the following action:

1. A VA medical examination of the 
veteran's service connected right knee 
disabilities should be performed.  After 
his/her review of the case, the examiner 
should provide an opinion as to whether 
the veteran's service-connected right 
knee disabilities alone prevent him from 
securing and following substantially 
gainful employment consistent with 
education and work background. The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested examination and the 
examiner should state that the claims 
file was reviewed.

2.  The veteran's claim of a total 
rating for compensation purposes based 
on individual unemployability should be 
readjudicated. If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative, if any, 
should be issued a SSOC which addresses 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC. The veteran 
should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


